—In an action to recover damages for personal injuries, etc., the defendant Motown Cafe, L. L. C., appeals from an order of the Supreme Court, Kings County (Barron, J.), dated July 28, 1999, which denied its motion for summary judgment dismissing the complaint insofar as asserted against it.
Ordered that the order is reversed, on the law, with costs, the motion is granted, the complaint is dismissed insofar as asserted against the appellant, and the action against the remaining defendant is severed.
The Supreme Court erred when it denied the appellant’s motion for summary judgment dismissing the complaint insofar as asserted against it, because the plaintiff was only able to speculate as to the cause of her fall (see, Aronow v Long Is. Jewish Med. Ctr., 264 AD2d 450; Roff v Trump Castle Assocs., 243 AD2d 698; Garvin v Rosenberg, 204 AD2d 388). Mangano, P. J., Santucci, Krausman, Florio and Schmidt, JJ., concur.